NO. 07-10-00113-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                          PANEL D

                                     MAY 11, 2010


                            STEVEN J. REED, APPELLANT

                                            v.

                 CITY OF LAGO VISTA, TEXAS AND ROGERS-PENN
                           INVESTMENTS, APPELLEES


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY;

       NO. D-1GN-08-004232; HONORABLE MARGARET A. COOPER, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant Steven J. Reed filed a notice of appeal on February 9, 2010. On April

7, the case was transferred to this court from the Third Court of Appeals under a docket

equalization order of the Supreme Court of Texas. Reed has not paid the required filing

fee of $1751 or provided a status report concerning the record as specified by a March

29 letter from the clerk of the transferor court. By letter of April 20, we informed Reed

that failure to satisfy these omissions within ten days of the letter would result in

      1
          Tex. R. App. P. 5 & Appendix.
dismissal of this appeal. Tex. R. App. P. 37.3(b); 42.3(c). We have had no response

from Reed.

      Finding Reed has failed to comply with a requirement of the Rules of Appellate

Procedure and a notice from the clerk requiring a response, and finding that we have

given notice to all parties, we dismiss the appeal pursuant to Rule of Appellate

Procedure 42.3(c).




                                                   James T. Campbell
                                                        Justice




                                         2